IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,320-03


                      EX PARTE RHEASHAD LAMAR LOTT, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W09-00780-I(C) IN CRIMINAL DISTRICT COURT NO. 2
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized crime and sentenced to seventy years’ imprisonment. The Fifth Court of Appeals affirmed

his conviction. Lott v. State, No. 05-09-01098-CR (Tex. App.—Dallas June 29, 2011) (not

designated for publication).

        In his first ground, Applicant contends that trial counsel failed to call witnesses favorable to

his defense. This ground is without merit and is denied. Applicant’s remaining grounds are

dismissed. See TEX . CODE CRIM . PROC. art. 11.07, § 4. Accordingly, this application is denied in
                              2

part and dismissed in part.



Filed: October 23, 2019
Do not publish